Citation Nr: 1119592	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-47 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.	Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a bilateral foot disorder.

2.	Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a bilateral knee disorder.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1982 to May 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.


FINDINGS OF FACT

1. An April 2008 Board decision denied the Veteran's claim of service connection for a bilateral foot disorder as there was no evidence establishing a nexus between a foot disorder and service.  

2. Evidence received since the April 2008 Board decision is cumulative of the evidence of record at the time of the April 2008 denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a bilateral foot disorder nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.

3. An April 2008 Board decision denied the Veteran's claim of service connection for a bilateral knee disorder as there was no evidence establishing a nexus between a bilateral knee disorder and service.

4. Evidence received since the April 2008 Board decision is cumulative of the evidence of record at the time of the April 2008 Board denial and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a bilateral knee disorder nor does it raise a reasonable possibility of substantiating the Veteran's claim of service connection.




CONCLUSIONS OF LAW
 
1. The April 2008 Board decision which denied the Veteran's claim of service connection for a bilateral foot disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2009).

2. New and material evidence has not been submitted for the claim of entitlement to service connection for a bilateral foot disorder and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3. The April 2008 Board decision which denied the Veteran's claim of service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

4. New and material evidence has not been submitted for the claim of entitlement to service connection for a bilateral knee disorder and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in October 2008.  This letter advised the Veteran of the information necessary to substantiate her claims and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of petitions to reopen service connection claims, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  This notice was provided in the October 2008 letter.  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for bilateral foot and  knee disorders.  Under the VCAA, however, VA's statutory duty to assist a claimant in the development of a previously finally denied claim does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a new VA examination with medical opinion was not required.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

New and Material

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2010).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant brought prior claims of service connection for bilateral foot and knee disorders in March 2005.  The appeal was denied in an April 2008 Board decision, of which the appellant was notified in that same month.  The April 2008 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010). The appellant filed her petition to reopen her claim in July 2008.

At the time of the April 2008 denial, the evidence of record included service treatment records, private treatment records, and the Veteran's personal statements.  The Board determined there was no evidence to show the Veteran's bilateral foot and knee disorders were related to service.  See April 2008 Board decision.  The Board considered the Veteran's statement that she suffered from flatfeet since childhood and her condition preexisted service.  See April 2006 VA Form 9.  The Board also considered the minimal service treatment records showing there was no indication the Veteran entered service with either a bilateral foot or knee disorder and there were no complaints of either during service.  See e.g., November 1981 Report of Medical Examination and Report of Medical History.  The Board further considered private treatment records which noted the Veteran had various knee problems.  See e.g., December 2004 private treatment record.

Following her application to reopen her claim, the Veteran submitted evidence including personal statements, Social Security Administration (SSA) records, and private treatment records.  The Veteran's personal statements reiterated that she believes her bilateral foot and knee disorders are related to active duty.  The SSA and private treatment records reflect that the Veteran has had surgery on both of her knees.  See e.g., December 2005 and October 2007 private treatment records.  Reopening is not warranted on the basis of this evidence.

The Veteran's personal statements repeat that she believes her bilateral flatfeet and bilateral knee disorders preexisted service and were worsened by active duty.  See e.g., December 2009 statement.  However, there is still no evidence that the Veteran entered service with a bilateral foot disorder (to include flatfeet), or a bilateral knee disorder, or that this condition worsened by her time on active duty.  To the contrary, a private treatment record from November 2005 indicated the Veteran reported her knee problems began in 2001.  
The evidence provided by the appellant after the April 2008 Board decision is either duplicative of evidence previously considered or does not pertain to the grounds of the prior, final denial.  The private treatment records, and SSA records are duplicative in that they indicate the Veteran has a bilateral knee disorder which required total knee arthroplasty of both the left and right knees.  See e.g., December 2005 and October 2007 private treatment records.  As noted above, there was evidence the Veteran suffered from knee problems when the Board made its decision in April 2008.  There is no indication in the private treatment records that the Veteran's bilateral foot disorder is related to service via incurrence.  The private treatment records are new, in that they show the extent of the Veteran's knee problems and were not previously considered.  However, they are not material because they still do not show the Veteran's bilateral foot or knee disorders were caused by active duty.  They also do not show that either condition pre-existed service and was aggravated during active duty.

The Board finds that new and material evidence has not been received to establish a nexus between service and the Veteran's bilateral foot or knee disorder.  The petition to reopen the claims of service connection for bilateral foot and knee disorders is denied.  See 38 C.F.R. § 3.156(a).

As such, the Board finds that the preponderance of the evidence is against the Veteran's petition to reopen claims of entitlement to service connection for bilateral foot and knee disorders.  Consequently, the benefit-of-the-doubt rule does not apply, and the petition must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim of service connection for a bilateral foot disorder is denied.

The petition to reopen the claim of service connection for a bilateral knee disorder is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


